COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-004-CV



IN RE JULIETTE ZEDILLO	RELATOR



------------



ORIGINAL PROCEEDING

 

------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered relator’s petition for writ of habeas corpus and motion for temporary relief
 and is of the opinion that relief should be denied.
  Accordingly, relator’s petition for writ of habeas corpus and motion for temporary relief are denied.

Relator shall pay all costs incurred in this proceeding, for which let execution issue.



PER CURIAM



PANEL A: CAYCE, C.J.; GARDNER and McCOY, JJ.



DELIVERED: January 12, 2004



FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.